Name: Commission Regulation (EEC) No 2517/88 of 10 August 1988 amending Regulations (EEC) No 1333/88, (EEC) No 1334/88 and (EEC) No 1449/88 as regards the period of validity of licences issue in connection with invitations to tender for export refunds on cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 8 . 88 Official Journal of the European Communities No L 220/21 COMMISSION REGULATION (EEC) No 2517/88 of 10 August 1988 amending Regulations (EEC) No 1333/88 , (EEC) No 1334/88 and (EEC) No 1449/88 as regards the period of validity of licences issue in connection with invitations to tender' for export refunds on cereals 2. Export licences issued in connection with invitations to tender shall be valid from their date of issue within the meaning of paragraph 1 until 30 September 1988 '. Article 2 Article 4(2) of Regulation (EEC) No 1333/88 is hereby replaced by the following : '2 . Export licences issued in connection with this invitation to tender shall be valid from their date of issue within the meaning of paragraph 1 until 30 September 1988 . However, in the case of exports to the People's Republic of China, licences shall be valid from their date of issue within the meaning of paragraph 1 until 30 September 1988 '. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('),- as last amended by Regulation (EEC) No 2221 /88 (2), and in particular Article 8 (4) thereof, Whereas Commission Regulations (EEC) No 1333/88 (3), (EEC) No 1334/88 (4) and (EEC) No 1449/85 (^) provide for the issuing of invitations to tender for export refunds ; whereas they specify in particular the period of validity of the licences issued ; Whereas provision should be made for a shorter period of validity for licences issued after the entry into force of this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Article 4(2) of Regulations (EEC) No 1334/88 and (EEC) No 1449/88 is hereby replaced by the following : Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the Europeans Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 August 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 197, 26. 7. 1988, p. 16. (3) OJ No L 124, 18 . 5. 1988, p. 6. (4) OJ No L 124, 18 . 5. 1988 , p. 9 . H OJ No L 132, 28 . 5. 1988, p. 22.